Exhibit 99.1 Subsea 7 S.A. Treasury Shares Luxembourg – March 29, 2011 – Subsea 7 S.A. (Oslo Børs: SUBC) announced today that in order to consolidate the holding of all treasury shares into one entity, its indirect subsidiary Subsea 7 Inc. has sold today 1,094,004 treasury shares to Subsea 7 Investing (Bermuda) Limited. The shares were sold at NOK 134.84 per share, representing the average closing price for common shares for the five trading days ended March 25, 2011. Following completion of this transaction, Subsea 7 S.A. has an indirect interest in the 11,208,773 treasury shares held by Subsea 7 Investing (Bermuda) Limited representing 3.19% of total issued share capital. ***** Subsea 7 S.A. is a seabed-to-surface engineering, construction and services contractor to the offshore energy industry worldwide. We provide integrated services, and we plan, design and deliver complex projects in harsh and challenging environments. ***** Contact: Karen Menzel Subsea 7 S.A. +44 (0)20 8210 5568 karen.menzel@subsea7.com www.subsea7.com If you no longer wish to receive our press releases please contact: karen.menzel@subsea7.com Forward-Looking Statements: Certain statements made in this announcement may include “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the US Securities Exchange Act of 1934.These statements may be identified by the use of words like “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “forecast,” “project,” “will,” “should,” “seek,” and similar expressions.The forward-looking statements reflect our current views and assumptions and are subject to risks and uncertainties.The following factors, and others which are discussed in our public filings and submissions with the U.S. Securities and Exchange Commission, are among those that may cause actual and future results and trends to differ materially from our forward-looking statements: our ability to recover costs on significant projects; the general economic conditions and competition in the markets and businesses in which we operate; our relationship with significant clients; the outcome of legal proceedings or governmental enquiries; uncertainties inherent in operating internationally; the timely delivery of ships on order and the timely completion of ship conversion programmes; the impact of laws and regulations; and operating hazards, including spills and environmental damage.Many of these factors are beyond our ability to control or predict.Given these factors, you should not place undue reliance on the forward-looking statements. Page 1 of 1
